Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions

Applicant’s election without traverse of species VII in the reply filed on 12/17/2020 is acknowledged. Applicant is correct that the second species IX should be species X.

Claim Objections

Claims 2, 5, 8 and 10 are objected to because of the following informalities:  the claims recite “a gate insulating film interposed inbetween” which suggest inclarity in what the gate insulating film is in between the claim will be interpreted to mean --a gate insulating film interposed between the gate electrode and the third region--.  Appropriate correction is required.

Claims 2 and 5 are objected to because of the following informalities:  the claims recite “along channel width direction” which will be interpreted to mean -- along a channel width direction of the channel formation region--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 2, 5, 8 and 10, the claim recite “each of the first region and the third region does not overlap with the gate electrode” in line 14-15 of claim 2 for example however each of the claims require that “the third region comprises a channel formation region” and the specification discloses that channel formation region 406a for example overlaps the gate so that the specification would be inconsistent with the claims the claims will be interpreted to mean --each of the first region and the second region does not overlap with the gate electrode—so as to be consistent with the specification.

Regarding claim 3-4, 6-7, 9 and 11, the claims are dependent on and require all the limitations of claims 2, 5, 8 and 10 and are therefore rejected for the same reason as claim 2, 5, 8 and 10.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 


Claim 2-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirao (US 20070278490 A1 hereinafter Hirao) and further in view of Park et. Al. (US 20100140608 A1 hereinafter Park).

	Regarding claims 2 and 8, Hirao teaches in Figs. 5, 7 or 8 with associated text, referring to Fig. 8 unless otherwise specified, a semiconductor device comprising: 
an oxide semiconductor film 3 (paragraph [0143]) comprising: 
a first region 32; 
a second region (32 on other side of 31); and 
a third region 31 (Fig. 8); 
a gate electrode 7 overlapping with the third region with a gate insulating film (4 and 6) interposed between the gate electrode and the third region (paragraph [0143], Fig. 8); 
an insulating film 9 over the gate electrode (Fig. 8); 
a first wiring (2 connected to first region) electrically connected to the first region via a first opening in the insulating film (paragraph [0141], Fig. 8); and 
a second wiring (2 connected to second region) electrically connected to the second region via a second opening in the insulating film (Fig. 8), 
wherein the third region comprises a channel formation region (paragraph [0141]), 
wherein each of the first region and the second region does not overlap with the gate electrode (Fig. 8), 
Regarding claim 2, wherein each of the first region and the second region comprises at least one element selected from helium, boron, nitrogen, neon, aluminum, phosphorus, arsenic, krypton, indium, tin, and antimony (paragraph [0142]), 
Regarding claim 8, wherein each of the first region and the second region has lower resistance than the channel formation region (paragraph [0141]), and 
Regarding claims 2 and 8 wherein in a cross-sectional view along channel width direction the gate electrode overlaps with a top surface of the oxide semiconductor film (Fig. 8).
	Hirao does not specify in a cross-sectional view along a channel width direction of the channel formation region the gate electrode overlaps with a side surface of the oxide semiconductor film.
	Park discloses in Figs. 1-3 with associated text in a cross-sectional view along a channel width direction of the channel formation region (horizontal direction in Fig. 3) a gate electrode GE1 overlaps with a side surface of the oxide semiconductor film C1 (Fig. 3) so that by making the channel and gate electrode of Hirao similar to that of Park in a cross-sectional view along channel width direction the gate electrode would overlap with a side surface of the oxide semiconductor film.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gate electrode and channel of Hirao so as to overlaps with a side surface of the oxide semiconductor film because according to Park by using such a structure the transistor may generate an ON-current that is about three times higher than that of a typical planar type transistor (Park paragraph [0050]) and so would be suitable for increasing the ON-current in the device of Hirao.

Regarding claims 5 and 10, Hirao teaches in Figs. 5, 7 or 8 with associated text, referring to Fig. 8 unless otherwise specified, a semiconductor device comprising: 
an oxide semiconductor film 3 (paragraph [0143]) comprising: 
a first region 32; 
a second region (32 on other side of 31); and 
a third region 31 (Fig. 8); 
a gate electrode 7 overlapping with the third region with a gate insulating film (4 and 6) interposed between the gate electrode and the third region (paragraph [0143], Fig. 8); 
an insulating film 9 over the gate electrode (Fig. 8); 
a first wiring (2 connected to first region) electrically connected to the first region via a first opening in the insulating film (paragraph [0141], Fig. 8); and 
a second wiring (2 connected to second region) electrically connected to the second region via a second opening in the insulating film (Fig. 8), 

wherein each of the first region and the second region does not overlap with the gate electrode (Fig. 8), 
Regarding claim 5, wherein each of the first region and the second region comprises at least one element selected from helium, boron, nitrogen, neon, aluminum, phosphorus, arsenic, krypton, indium, tin, and antimony (paragraph [0142]), 
Regarding claim 10, wherein each of the first region and the second region has lower resistance than the channel formation region (paragraph [0141]), and 
Regarding claims 5 and 10, wherein in a cross-sectional view along a direction in which the gate electrode extends the gate electrode overlaps with a top surface of the oxide semiconductor film (Fig. 8).  
	Hirao does not specify in a cross-sectional view along a direction in which the gate electrode extends the gate electrode overlaps with a side surface of the oxide semiconductor film.
	Park discloses in Figs. 1-3 with associated text a in a cross-sectional view along a direction in which the gate electrode extends a gate electrode GE1 overlaps with a side surface of the oxide semiconductor film C1 (Fig. 3) so that by making the channel and gate electrode of Hirao similar to that of Park in a cross-sectional view along a direction in which the gate electrode extends the gate electrode would overlap with a side surface of the oxide semiconductor film.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gate electrode and channel of Hirao so as to overlaps with a side surface of the oxide semiconductor film because according to Park by using such a structure the transistor may generate an ON-current that is about three times higher than that of a typical planar type transistor (Park paragraph [0050]) and so would be suitable for increasing the ON-current in the device of Hirao.

Regarding claims 3 and 6, Hirao teaches each of the first region and the second region has lower resistance than the channel formation region (Hirao paragraph [0141])

Regarding claims 4. 7, 9 and 11, Hirao in view of Park teaches the side surface of the oxide semiconductor film faces the gate electrode (Park Fig. 3).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J GRAY/Examiner, Art Unit 2897